Citation Nr: 0640119	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  03-25 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for arthritis of the right knee.

2.  Entitlement to an initial rating in excess of 10 percent 
for arthritis of the left knee.

3.  Entitlement to service connection for bilateral shoulder 
impingement with acromioclavicular joint arthritis.

4.  Entitlement to service connection for osteoarthritis of 
the left elbow.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
October 1971, and from July 1975 until his retirement from 
the military in June 1994.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  The Board has determined that a November 2001 
statement from the veteran should be considered as the 
veteran's notice of disagreement.  The veteran was issued a 
statement of the case in July 2003 and a timely substantive 
appeal was received from him in August 2003.

The veteran submitted additional medical records in January 
2006.  While the RO did not consider these records prior to 
certification of the veteran's claims to the Board, these 
records are not pertinent to the veteran's bilateral shoulder 
disability claim.  Accordingly, RO review of this additional 
medical evidence is not required prior to Board consideration 
of the veteran's bilateral shoulder disability claim.

The veteran failed to report for a scheduled VA Central 
Office hearing before a Veterans Law Judge in November 2006.

The issues of increased initial ratings for bilateral knee 
disabilities, and the issue of service connection for a left 
elbow disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDING OF FACT

Bilateral shoulder disability was not shown in service or 
within a year of discharge from service, and the objective 
medical evidence fails to establish a nexus between any 
current bilateral shoulder disability and any incident of his 
active service.


CONCLUSION OF LAW

Bilateral shoulder impingement with acromioclavicular joint 
arthritis was not incurred in or as a result of the veteran's 
active service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1131 (West 2002);  38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters:

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the United States Court of 
Appeals for Veteran's Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or 
"immediately after," the VA's receipt of a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim.  
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
although the veteran has not been provided notice of the type 
of evidence necessary to establish disability ratings or 
effective dates for the disability for which service 
connection is sought, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  The Board has determined that service connection 
is not warranted for bilateral shoulder disability.  
Consequently, no disability ratings or effective dates will 
be assigned, so there can be no possibility of any prejudice 
to the veteran in not notifying him of the evidence pertinent 
to these elements.

The originating agency sent the appellant the required notice 
letters in March 2002 and March 2005.  In particular, the 
March 2005 letter informed the appellant of what evidence was 
required to substantiate his claim and of his and VA's 
respective duties for obtaining evidence.  The originating 
agency also requested that the veteran submit any evidence in 
his possession that pertains to his claim.  

The Board notes that the veteran's service medical records 
and VA medical records have been obtained.  The veteran has 
been provided two VA medical examinations.  The veteran has 
been accorded ample opportunity to present evidence and 
argument in support of the appeal.  Neither the veteran nor 
his representative has identified any outstanding evidence 
that could be obtained to substantiate the claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claims after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claim.

Legal Criteria:

Service connection is granted for disability resulting from 
an injury incurred or a disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease 
in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

History and Analysis:

The veteran's service medical records from his first or 
second period do not reveal any complaints or findings 
related to the shoulders.  No disability of the shoulders was 
noted on the April 1994 discharge examination report.

On VA examination in April 2002, the veteran reported that he 
began having shoulder pains in 1988 due to undergoing excess 
physical training activity while serving in Korea.  The 
veteran did not provide a history of trauma, but related the 
pain with increased physical training.  The veteran reported 
that he had never had any investigations for any shoulder 
problems; that he had never received any intra-articular 
steroids; and that he had never been seen by Orthopedics for 
his shoulders.  He also stated that he had never had any X-
rays or MRI of the shoulders.  April 2002 X-rays of the 
shoulders revealed moderate degenerative arthritic changes of 
the acromioclavicular joint of both shoulders.

On his August 2003 substantive appeal the veteran asserted 
that he received treatment for his shoulders in service and 
he attributed his shoulder problems to a truck accident in 
1980 when he was in Ranger School.  

When provided a VA examination in November 2003, the veteran 
asserted that he had a bilateral shoulder disability due a 
motor vehicle crash while in Ranger School.  X-rays of the 
shoulders were normal and the veteran was provided a 
diagnosis of tendonitis of both shoulders.

The Board notes that the veteran has provided contradictory 
assertions as to the cause of his current bilateral shoulder 
disability.  In April 2002 the veteran attributed his 
bilateral shoulder disability to physical training.  Since 
August 2003 the veteran has attributed his bilateral shoulder 
disability to a motor vehicle accident in service.  
Regardless, the service medical records do not indicate that 
the veteran ever had any problems of the shoulders due to any 
circumstances.  No disability of the shoulders was noted 
until April 2002, more than eight years after his discharge 
from service.  The only evidence relating the veteran's 
current bilateral shoulder disability to service is the 
veteran's own statements.  However, as a layperson he is not 
competent to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  None of the medical 
evidence, including the April 2002 VA examination report, the 
November 2003 VA examination report, and the VA outpatient 
records dated from December 2001, provides any indication 
that the veteran's developed a bilateral shoulder disability 
during service or within a year of discharge from service.  
The medical evidence also fails to indicate that the 
veteran's current bilateral shoulder disability is related to 
military service in any other way.  Accordingly, the 
preponderance of the evidence is against his claim, and 
service connection for bilateral shoulder impingement with 
acromioclavicular joint arthritis is not warranted.


ORDER

Entitlement to service connection for bilateral shoulder 
impingement with acromioclavicular joint arthritis is denied.


REMAND

In January 2006, the RO received additional medical evidence 
from the veteran pertinent to his knee claims.  These records 
show treatment for the veteran's knees at a military 
facility.  The RO did not review this evidence and issue a 
supplemental statement of the case prior to certifying the 
veteran's claims to the Board.  This evidence must be 
considered by the RO prior to review of the veteran's knee 
claims by the Board.  Additionally, the veteran indicated in 
a statement attached to these medical records that these 
records showed an increase in severity of his bilateral knee 
disability.  The veteran has not had a VA examination of his 
knees for rating purposes since November 2003.  Accordingly, 
a VA examination to determine the current severity of the 
veteran's bilateral knee disability is indicated.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that 
a veteran was entitled to a new examination after a two year 
period between the last VA examination and the veteran's 
contention that his disability had increased in severity).  

The veteran maintains that he has a current left elbow 
disability due to service.  The veteran's service medical 
records do reveal that in August 1985 the veteran complained 
of left elbow pain.  Furthermore, at that time the veteran 
reported that he had injured his left elbow one year 
previously (during service).  The VA examinations in April 
2002 and November 2003 verify that the veteran has a current 
left elbow disability, however, no nexus opinion has been 
requested or obtained.  Accordingly, the Board believes that 
the veteran should be afforded a VA examination and that a 
nexus opinion be obtained.  38 C.F.R. § 3.159(c)(4). 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the Veteran's Claims Assistance Act of 2000 (VCAA) 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  As these questions are 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice letter under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should request copies of all 
of the veteran's VA and military facility 
treatment records dated from November 
2003 to present.

2.  When the above actions have been 
accomplished, arrange for a VA orthopedic 
examination of the veteran's knees and 
left elbow.  

a.  The examiner should review the 
veteran's service medical records showing 
left elbow complaints in August 1985 as 
well as the post service medical records.  
After examining the veteran, the examiner 
should provide an opinion as to whether 
it is at least as likely as not the 
veteran has any current left elbow 
disability that is related to his 
military service.

b.  With respect to the veteran's knees, 
all indicated tests and studies, 
including X-rays, and range of motion 
studies in degrees, with consideration of 
objective manifestations of pain, should 
be performed.  The examiner should 
indicate whether the veteran has any 
instability of the knees and if so, the 
severity should be described in terms of 
mild, moderate or severe.  The extent of 
any incoordination, weakened movement and 
excess fatigability on use should be 
described.  The examiner should be 
requested to identify any objective 
evidence of pain and all functional loss 
of the knees due to pain.  The examiner 
should specifically indicate the range of 
motion performed on the knees without 
pain and the range of motion accompanied 
by pain.  The examiner should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability of either knee on 
repeated use or during flare-ups, and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  The rationale 
for all opinions expressed should be 
explained.  The claims files should be 
made available to the examiner for proper 
review of the medical history, and the 
examination report is to reflect whether 
such a review of the claims files was 
made.

3.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, issue a supplemental 
statement of the case (SSOC) for all 
issues in appellate status and inform the 
veteran of any issue with respect to 
which further action is required to 
perfect an appeal.  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, and show 
consideration of all evidence received 
since the October 2005 SSOC.  The 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


